Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-58, 61-62 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has placed dependency of these dependent claims on cancelled claims. Therefore, the intended scope of the claims is not ascertainable. Correction required. For purposes of examination the claims are considered to be met by the art below.   



Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 43-62 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhamu.
Zhamu (US 2014/0272172) teaches a first and second nozzle with an aerosol and a voltage applied being applied to a continuous belt of substrate (figure 1 and [0066, 0050]). The substrate has a voltage applied to it (counter electrode that draws the spray from the nozzle to the substrate [0066]. The first nozzle has a graphene material within a solution [0066]. The nozzles are fed by a conduit enclosed by a wall feeding a solution to the nozzle (See figures).   
The aerosol may be formed from a variety of methods including the use of compressed air (high velocity gas) [0048], forming or rendering obvious a high velocity gas. Regarding claim 44, it would have been obvious to one of ordinary skill in the art to at least partially surround the fluid stock jet with high velocity gas in order to form an aerosol.    
The nanomaterial and graphene can be deposited separately or concurrently (See [0049], claims).  
The graphene can be graphene, RGO, or graphene oxide (See [0061]).

The deposited film would then dry the solution and the graphene can be from 1/99 to 99/1 ratio of the film (claims).  
The velocity of the (gas) and/or resulting aerosol deposition is at least 1.0 cm/s (claim 15), or 10 cm/s (claim 16), rendering the claimed velocities obvious to provide.
The graphene can be a continuous roll to roll process (See [0050]). 
Zhamu teaches graphene sheet thin films with smoother surface morphology with greater transparency [0082]. Given the same process for depositing the film it would be expected to have the same thicknesses and/or variations. Alternatively, it would have been obvious to one of ordinary skill to provide the claimed lower thickness and variation given the desire to provide thin films with smoother surface morphology and the technical ability to do so given the same process.     
Regarding claim 50, the graphene can be dispersed in NMP (See [0066]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the claimed viscosity, voltage, and concentrations given the same compositions and solvent (NMP) and the desire to form a thin film smoother surface morphology and optimize those properties.   









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534.  The examiner can normally be reached on M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL H MILLER/Primary Examiner, Art Unit 1783